Exhibit 10.10.3

Amendment Agreement Number 2

 

   

Morgan Stanley & Co. LLC

1585 Broadway

New York, NY 10036-8293

Facsimile: (212) 537-8293

Telephone: (212) 507-0483

Capital One Financial Corporation

1680 Capital One Drive

McLean, VA 22102

Attention: Simon Fairclough

Telephone No.:

  703-720-1253

Facsimile No.:

  703-720-2165

November 18, 2011

Dear Mr. Fairclough:

Reference is made to the Share Forward Transaction letter agreement dated
July 14, 2011, as amended and supplemented from time to time (including pursuant
to Amendment Agreement Number 1 with respect thereto , dated November 1, 2011),
between Morgan Stanley & Co. LLC and Capital One Financial Corporation (the
“Agreement”). The purpose of this letter agreement (this “Amendment Agreement”)
is to amend certain terms set forth in the Agreement as described below. All
capitalized terms used, but not defined herein, shall have the meanings assigned
thereto in the Agreement. Notwithstanding anything in the Agreement to the
contrary, Morgan Stanley and Counterparty hereby agree as follows:

 

  1. Settlement Notice Date: Clause (i) of the definition of Settlement Notice
Date shall be deleted in its entirety and replaced with the following:

(i) designated by Counterparty as a Settlement Notice Date by a written notice
(a “Settlement Notice”) delivered via emails to each member of the Settlement
Notification Dealer Personnel (as defined below) prior to 11:59 p.m. New York
time on the Scheduled Trading Day immediately preceding such Settlement Notice
Date which shall also contain the applicable Settlement Shares and the election
of Cash Settlement or Net Share Settlement with respect to such Settlement
Shares, if applicable; or

 

  2. Settlement Notification Dealer Personnel. Settlement Notification Dealer
Personnel means:

 

Jae      Kang:    Jae.Kang@morganstanley.com Kerry      Willoughby:   
Kerry.Willoughby@morganstanley.com Serkan      Savasoglu:   
Serkan.Savasoglu@morganstanley.com Anthony      Cicia:   
Anthony.Cicia@morganstanley.com

 

  3. Counterparts: This Amendment Agreement may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.



--------------------------------------------------------------------------------

  4. Governing Law: This Amendment Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

Except as expressly modified herein, the Agreement shall remain in full force
and effect.

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by executing this Amendment Agreement Number 2.

 

Very truly yours, MORGAN STANLEY & CO. LLC By:  

/s/ Serkan Savasoglu

  Name: Serkan Savasoglu   Title: Managing Director Accepted and confirmed as of
the Trade Date: CAPITAL ONE FINANCIAL CORPORATION By:  

/s/ Stephen Linehan

  Name: Stephen Linehan   Title: EVP, Treasurer